Citation Nr: 0429671	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  01-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for service-connected 
right shoulder disability, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1994 to 
December 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied an increased 
rating (in excess of 10 percent) for the veteran's service-
connected right shoulder disability.  Through her attorney 
representative at that time, the veteran entered a notice of 
disagreement with this decision in January 2000, and the RO 
issued a statement of the case in February 2000.  A 
subsequent rating decision in June 2000 granted a 20 percent 
disability rating for the service-connected right shoulder 
disability (increase made effective from April 19, 1999).  In 
August 2000, through her attorney representative at that 
time, the veteran entered a substantive appeal.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the increased rating claim 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided VA medical 
examinations in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran's service-connected right shoulder disability 
manifests limitation of motion, including due to painful 
motion, of the right arm that more nearly approximates 
limitation of motion at the shoulder level; the veteran's 
service-connected right shoulder disability does not manifest 
limitation of motion, including due to painful motion, that 
more nearly approximates limitation of the right arm midway 
between the side and shoulder level. 




CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected right shoulder disability have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.1-4.14, 4.40-4.46, 
4.71, 4.71a, Diagnostic Codes 5024-5201 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of VA, and 
regulations of VA, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
veteran of what must be demonstrated to establish an 
increased rating for her service-connected right shoulder 
disability.  A July 2004 RO letter advised the veteran that 
VA would request any information or evidence the veteran 
wanted VA to obtain, including any medical evidence from 
doctors about which she told VA, and requested the veteran to 
provide information regarding medical treatment; the RO sent 
a VA Form 21-4142 (Authorization and Consent to Release 
Information to VA) for this purpose.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
her and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
her claim and the avenues through which she might obtain such 
evidence, and of the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004)), the U.S. Court of Appeals for 
Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal; however, the original RO decision that is the 
subject of this appeal was entered in December 1999, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.

VCAA requires that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  See Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  While the notice provided to the appellant in July 
2001 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
supplemental statements of the case were provided to the 
appellant.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to her increased 
rating claim.  In the July 2001 letter, the RO asked the 
veteran to inform the RO about any additional information or 
evidence that she wanted the RO to obtain, and advised her, 
"You can help with your claim by getting the evidence and 
sending it to us."  In a letter informing her that the 
appeal had been certified to the Board, the RO informed her 
that she could submit additional evidence concerning the 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in this case, whichever 
came first.  In the case of the veteran's claim, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claim.  VA has 
obtained all service medical records, and all indicated post-
service medical records.  As to any duty to provide an 
examination, the veteran was afforded VA examinations, 
including orthopedic examination, in conjunction with her 
increased rating claim.  Accordingly, the Board finds that no 
further notice to the veteran or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to this claim.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case, there has been no prejudice to the 
appellant that would warrant a remand, and her procedural 
rights have not been abridged.  Bernard, supra.

II.  Increased Rating for Right Shoulder Disability

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2.  

Effective from November 1996, service connection was 
established for right shoulder strain or tendonitis, and 
rated as 10 percent disabling under Diagnostic Code 5024 
(tenosynovitis).  The evidence of record reflects that in 
service the veteran was treated for tendonitis, was 
subsequently noted to have right shoulder tenderness, 
complained of right shoulder pain, and has been treated with 
physical therapy.  The record reflects that the veteran is 
left handed. 

In October 1999, the veteran submitted a claim for increased 
rating for the service-connected right shoulder disability.  
In a June 2000 rating decision, the disability rating for 
right shoulder disability was increased to 20 percent 
(effective from April 19, 1999). 

The veteran contends that her service-connected right 
shoulder disability has increased in severity so as to 
warrant a higher disability rating that the currently 
assigned 20 percent rating.  She contends that pain 
associated with the right shoulder disability should be 
considered in the assignment of a disability rating. 

Diagnostic Code 5024 provides that tenosynovitis is to be 
rated on limitation of motion of the affected parts.  
Diagnostic Code 5201 provides that limitation of motion of 
the arm at shoulder level (on the minor side) warrants a 20 
percent rating; limitation of motion of the arm midway 
between the side and shoulder level (on the minor side) 
warrants a 20 percent rating; and limitation of motion of the 
arm to 25 degrees from the side (on the minor side) warrants 
a 30 percent rating.  38 C.F.R. § 4.71a.  Normal ranges of 
motion of the shoulder are from 0 to 180 degrees in flexion-
abduction, and 90 degrees of internal and external rotation.  
38 C.F.R. § 4.71, Plate I.  

After a review of the evidence of record, the Board finds 
that the credible evidence of record demonstrates that the 
veteran's service-connected right shoulder disability, even 
with considerations of painful motion, manifests limitation 
of motion of the right (minor side) arm that more nearly 
approximates limitation of motion at the shoulder level, as 
contemplated by a 20 percent rating under Diagnostic Code 
5201.  38 C.F.R. § 4.71a.  At a November 2002 VA examination, 
the active ranges of motion upon clinical testing, even as 
limited by pain or discomfort, were to 135 degrees of 
abduction (discomfort indicated by the veteran at 135 
degrees) and 140 degrees in flexion (discomfort indicated by 
the veteran at 140 degrees).  Painful motion is considered 
limited motion only from the point that pain actually sets 
in.  See VAOPGCPREC 9-98.  A June 2000 VA examination 
revealed limitation of right shoulder flexion to 90 degrees, 
with additional motion limited by right shoulder pain; such 
findings are consistent with limitation of motion at the 
shoulder level (on the minor side), as contemplated by a 20 
percent rating under Diagnostic Code 5201.  38 C.F.R. 
§ 4.71a.  VA outpatient treatment records dated in 2003 
reflect that the veteran had good active ranges of motion of 
the right arm.  

The veteran's reports of limitation of motion of the right 
arm are inconsistent with her reports of pain on passive 
motion during examination, are inconsistent with her actual 
motion as observed by a VA examiner, and are inconsistent 
with other clinical findings of record.  For example, at the 
November 2002 VA examination, while the veteran reported that 
actively she could only abduct the right arm to 70 degrees 
and flex only to 90 degrees; however, the active ranges of 
motion upon clinical testing, even as limited by pain or 
discomfort, were to 135 degrees of abduction and 140 degrees 
in flexion, and the examiner observed that the veteran's 
range of motion when dressing following the clinical measures 
was "considerably more without evidence of discomfort."  
For these reasons, the Board finds that the veteran's reports 
of limitation of motion are less credible than the objective 
clinical findings and objective reports of record as they 
reflect on actual limitation of right arm motion, including 
due to painful motion of the right shoulder.  The veteran's 
general characterization of a "frozen shoulder" does not 
reflect true ankylosis of the right shoulder, so as to 
warrant consideration of a rating based on ankylosis of the 
right arm or shoulder joint, or even right arm limitation of 
motion that more nearly approximates limitation of motion of 
the right arm limited beyond the shoulder level.

A disability rating in excess of 20 percent is not warranted 
because the credible evidence of record demonstrates that the 
veteran's service-connected right shoulder disability, even 
with considerations of painful motion, does not manifest 
limitation of motion of the arm that more nearly approximates 
limitation to 25 degrees from the side (on the minor side), 
as contemplated by a 30 percent rating under Diagnostic Code 
5201.  38 C.F.R. § 4.71a.  Even limitation of motion of the 
right (minor) arm midway between the side and shoulder level, 
which the veteran does not have, warrants only a 20 percent 
rating under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  The 
veteran's currently assigned 20 percent disability rating was 
based on clinical measures at the time of the June 2000 VA 
examination that recorded limitation of right shoulder 
flexion to 90 degrees.  As indicated, the subsequent November 
2002 VA examination report reflects 135 degrees of right arm 
abduction (discomfort indicated by the veteran at 135 
degrees) and 140 degrees in right arm flexion (discomfort 
indicated by the veteran at 140 degrees), which reflects 
right arm motion well beyond limitation at the right shoulder 
level.  For these reasons, the Board finds that the criteria 
for a rating in excess of 20 percent for the veteran's 
service-connected right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.321(b), 4.1-4.14, 4.40-4.46, 4.71, 4.71a, 
Diagnostic Codes 5024-5201. 

The Board finds that the veteran's right shoulder disability 
does not warrant an evaluation in excess of 20 percent, even 
with consideration of 38 C.F.R. §§ 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca v. Brown, 8 Vet. App. 202 (1995).  For the 
aforementioned reasons, the veteran's complaints, symptoms 
and pain are adequately addressed and contemplated by the 20 
percent rating.  The evidence does not show that the 
veteran's pain results in limitation of motion of the arm 
that more nearly approximates to 25 degrees form the 
veteran's side (Diagnostic Code 5201).  Thus, the Board finds 
that the veteran's current 20 percent evaluation 
appropriately addresses her pain, and an evaluation in excess 
of 20 percent under Diagnostic Code 5201, including 
consideration of sections 4.40, 4.45 and 4.59, is not 
warranted.  DeLuca, 8 Vet. App. at 202.  There is no 
objective evidence to show that flare-ups of pain, weakness, 
fatigability, or incoordination results in any additional 
functional limitation to a degree that would support a rating 
in excess of 20 percent under Diagnostic Code 5201.  Id.   

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected right shoulder disability has independently 
caused marked interference with employment, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating such 
orthopedic disability for any period during the pendency of 
the claim.  The rating criteria specifically contemplates the 
veteran's limitation of motion, including limitation of 
motion due to right shoulder pain.  Treatment for the 
veteran's right shoulder disability has consisted of only 
outpatient treatment, with physical therapy and periodic 
shots, with periods not requiring any medication.  Under 
these circumstances, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; however, as the preponderance of the 
evidence is against the veteran's claim, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this issue on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. 


ORDER

A disability rating in excess of 20 percent for the veteran's 
service-connected right shoulder disability is denied.  


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



